IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stephen L. Kraft,                        :
                          Petitioner     :
                                         :
               v.                        :          No. 1125 C.D. 2017
                                         :
Unemployment Compensation                :
Board of Review,                         :
                    Respondent           :


                                       ORDER

               NOW, July 25, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge